60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Herman E. HARSTON, Petitioner.
No. 95-8014.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 29, 1995.

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus in this court to compel the district court to compel discovery, order sanctions, and grant habeas relief in Petitioner's 28 U.S.C. Sec. 2254 (1988) action.  Petitioner has already appealed the district court's dismissal of his Sec. 2254 action and this court affirmed the district court.  He cannot now use mandamus as another avenue of appeal.  See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus cannot serve as substitute for appeal).  Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.